        Case 1:19-cr-00056-LJL Document 2 Filed 01/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA                   SEALED INDICTMENT

             -   V.   -                    19 Cr.

 PAUL THOMPSON,

             Defendant.

                                           CRIM
                                COUNT ONE

                          (Felon in Possession)

     The Grand Jury charges:

     On or about September 27, 2018, in the Southern District of

New York and elsewhere, PAUL THOMPSON, the defendant, after

having been convicted in a court of a crime punishable by

imprisonment for a term exceeding one year, knowingly did

possess in and affecting commerce ammunition, to wit,          .40

caliber ammunition, which had previously been shipped and

transported in interstate and foreign commerce.

    (Title 18, United States Code, Sections 922(g) (1) and 2.)




FOREPERSON
                                          United States Attorney
Case 1:19-cr-00056-LJL Document 2 Filed 01/25/19 Page 2 of 2




         Form No. USA-33s-274 (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                                  v.

                        PAUL THOMPSON,

                                                        Defendant.


                            INDICTMENT

                                19 Cr.

                  (18    u.s.c.        §922(g) .)

                   GEOFFREY BERMAN
                United States Attorney


    --------1 ~
                            Foreperson'
                                              l   /7-S ;:1   '



                l-2.:S--)   ~     . }1C).   ".£,o\31_:;-~,       w.   L,GHR."i3V\'2G-c=-{l

                            --r,-J2UG-   9>!..A... "t 5G-At...,G-~        °I~S>\C.T)'1.GN"1   <\I
                                                             .A<LQ.,<:;5--r   WA~Rfr- W
